DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the election of claims during the interview on 02/09/2021. Claims 1 – 20 are currently pending.

Election/Restrictions
Applicant is advised to make a species election.  Claims 1 - 20 appear to be generic during initial review of all claims to the following disclosed patentably distinct species:
Species I: drawing to fig. 2A;
Species II: drawn to fig. 2B; and 
Species III: drawn to fig. 2C
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
the structural differences between the separate inventions require divergent search queries relating to separate versus unified controllers of figs. 2A and 2C respectively.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141
During a telephone conversation with Awa Carole Diop on 02/09/2021 a provisional election was made with traverse to prosecute the invention of Species I, claims 1 – 20.  During the conversation an election of certain claims of claims 1 -20 was requested however it was subsequently determined that there is not a sufficient search burden to maintain the restriction of claims.  The species restriction between species I, II and III remains.
Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 – 20 are examined.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 20 is objected to because of the following informalities:
claim 20, “based on the digital power request” should be changed to “based on the digital thrust request” for proper clarity and antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The processor and medium of claim 10 is a computer processor type of controller.  Therefore an algorithm is required to be disclosed by applicant regarding the operation of the controller (MPEP 2161.01) for example to explain how a general purpose computer is converted to a special purpose computer by programming (as discussed in MPEP 2181 II. B.).   A lack of written description may occur when for software the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient) (MPEP 2161.01 I.).  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to Aristocrat, 521 F.3d at 1337, 86 USPQ2d at 1241; AllVoice Computing PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1245, 84 USPQ2d 1886, 1893 (Fed. Cir. 2007); Intel Corp., 319 F.3d at 1366-67, 65 USPQ2d 1934, 1941 (knowledge of a person of ordinary skill in the art can be used to make clear how to implement a disclosed algorithm).
There is no written description of the “operating parameter” recited in claims 11 –13 as to the algorithm being carried out by the processor and medium of claim 10. For example there is no description of what operating parameter is being used 1) determine the subsequent target position (claim 12) and 2) evaluate an autothrottle readiness condition (claim 13).
Claims dependent thereon are rejected for the same reasons.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 4 recites an “operating parameter of the engine”.  There is no discussion in original disclosure of what types of operating parameters the readiness condition is based on.  It would also not be clear to one of ordinary skill in the art which parameters are suitable to indicate 
Claims dependent thereon are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the operating parameter” in line 2 and in lines 3-4.  The meaning of claim 3 is unclear in the scenario wherein “determining a target position for the manual input” is based on the digital power request in claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5078345 (De Vries).
As to claim 1, De Vries discloses (figs. 1 and 2) a method for controlling autothrottle 23 21 of an engine (col. 2, l. 55), comprising: 
obtaining, from an autothrottle controller 21, a digital power request (43a; claim 1. d) and e)), the digital power request based on an autothrottle input (col. 4, ll. 3-20; ) to the autothrottle controller; 
terminating a manual input mode for the engine (claim 7, bottom; claim 8), the manual input mode based on a second power request 7 obtained from a manual input 5 associated with the engine; and 
engaging an autothrottle mode for the engine for controlling the engine based on the digital power request (claim 8).
De Vries teaches an approach control system 20 that lessens pilot workload during approach in part by electronically controlling power via fuel flow to turboprop engine (the electronic control being more precise than manual corrections applied by pilot, col. 1, ll. 44-53).  During use of system 20 manual throttle control using lever 5 (via mechanical connection 7 to the mechanical fuel control unit MFU and subsequent electronic signal to engine controller 3)) is suspended and fuel control using engine controller 3 is activated by digital power request 43 from autothrottle controller 20.  System 20 is engaged (i.e. autothrottle is engaged) by the flight crew using panel 23 button 29.
As to claim 6, De Vries discloses the manual input 7 is a power lever 5, and wherein the manual input mode is based on a power lever angle 14 of the power lever.
As to claim 8, De Vries discloses the autothrottle input comprises an indication of a target airspeed (abstract; col. 4, ll. 3-20).
As to claim 9, De Vries discloses producing a confirmation 26 indication following the engaging.

Claim(s) 1 – 3 and 10 – 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 20200002018 A1 (Alaimo).
As to claim 1, Alaimo discloses (fig. 1 below; or fig. 2) a method for controlling autothrottle 102 110 of an engine 103, comprising: 
obtaining, from an autothrottle controller (102 or 301), a digital power request (fig. 1: “trim command”, 1704; or fig. 3: “Modified trim command”), the digital power request based on an autothrottle input (1704: “A DIFFERENCE BETWEEN A THRUST GENERATED BY THE FIRST ENGINE AND A RESPECTIVE THRUST GENERATED BY THE SECOND ENGINE”; par. [0050]) to the autothrottle controller 102; 
terminating a manual input mode for the engine (a mode in which the pilot controls power setting of engines with control levers 104 106 is terminated when the pilot selects a commanded cruise speed or climb thrust and the result is that servo motors 110 control the position of throttle levers 104 106 via servo controller 107; par. [0002],top; par. [0037]; par. [0042]), the manual input mode based on a second power request (angle or power lever 104 or 106 is transformed into an engine power command 
engaging an autothrottle mode for the engine for controlling the engine based on the digital power request (autothrottle controller 102 issues “throttle command” and “trim command” to automatically control power of engine 103 105 via respective engine controllers 108 109).

    PNG
    media_image1.png
    375
    1044
    media_image1.png
    Greyscale
[AltContent: textbox (engine power settings sent to trim module 114; par. [0050]))][AltContent: arrow][AltContent: arrow]
As to claim 10, Alaimo discloses (fig. 1 above; or fig. 2) a system for controlling autothrottle 102 110 of an engine 103, comprising: 
a processing unit; and 
a non-transitory computer-readable medium coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (par. [0038]: any components of engine control system 100 including autothrottle controller 102 and engine controller 103 may comprise processor and accompanying non-transitory medium) for:
obtaining, from an autothrottle controller (102 or 301), a digital power request (fig. 1: “trim command”, 1704; or fig. 3: “Modified trim command”), the digital power request based on an autothrottle input (1704: “A DIFFERENCE BETWEEN A THRUST 
terminating a manual input mode for the engine (a mode in which the pilot controls power setting of engines with control levers 104 106 is terminated when the pilot selects a commanded cruise speed or climb thrust and the result is that servo motors 110 control the position of throttle levers 104 106 via servo controller 107; par. [0002],top; par. [0037]; par. [0042]), the manual input mode based on a second power request (angle or power lever 104 or 106 is transformed into an engine power command by respective engine controller 108 or 109) obtained from a manual input associated with the engine (movement of throttle lever 104 or 106 by pilot; par. [0037], top); and 
engaging an autothrottle mode for the engine for controlling the engine based on the digital power request (autothrottle controller 102 issues “throttle command” and “trim command” to automatically control power of engine 103 105 via respective engine controllers 108 109).
As to claim 2, Alaimo discloses determining a target position (position of throttle that complies with pilot commanded speed or thrust; par. [0042]) for the manual input (i.e., throttle lever 104) based on at least one of the digital power request (fig. 3: “Modified trim command”; 2004 (fig. 20)) and an operating parameter of the engine; transmitting the target position to an actuator 110 coupled to the manual input 104 to cause the manual input to adopt the target position (par. [0044] re “trim command”; (par. [0074], bottom) re “Modified trim command”).
As to claims 3, Alaimo discloses detecting a change in the operating parameter of the engine; determining a subsequent target position for the manual input based on 
As to claim 11, Alaimo discloses determining a target position (position of throttle that complies with pilot commanded speed or thrust; par. [0042]) for the manual input (i.e., throttle lever 104) based on at least one of the digital power request and an operating parameter of the engine (environmental parameters such as altitude; par. [0042], bottom); transmitting the target position to an actuator 110 (par. [0043]) coupled to the manual input 104 to cause the manual input to adopt the target position (the autothrottle controller 102 computes an angular change in throttle lever angle corresponding to the thrust or power needed to accommodate the changed environmental parameter and this angular change applied to the current position of the throttle lever angle is the target position; par. [0041] to [0046]).
As to claim 12, Alaimo discloses detecting a change in the operating parameter of the engine (environmental condition); determining a subsequent target position for the manual input based on the operating parameter of the engine; and transmitting the subsequent target position to actuator coupled to the manual input to cause the manual input to adopt the subsequent target position (the autothrottle controller 102 is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vries in view of Pub. No. US 20190047715 A1 (Hedrick)
As to claim 4, De Vries teaches evaluating an autothrottle readiness condition (system runs fault detection and if a fault is detected autothrottle will not engage (col. 4, ll. 21-20) wherein if there is no fault detected autopilot will engage and alert light 26 will be visible to pilot); and 21when the autothrottle readiness condition is met, producing an autothrottle readiness alert 26 for an operator of the engine (col. 4, l. 5, “pilot”), but does not explicitly teach the autothrottle readiness condition is for the engine based on an operating parameter of the engine.
Hedrick teaches autopilot fault monitoring includes engine operating critical parameters such as temperature, speed pressure ratio, torque, horse power and that exceeding these parameters may result in unsafe engine operating condition (pars. [0085] and [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify De Vries with the teachings of Hedrick (i.e., to include monitoring of critical engine parameters taught by Hedrick with the fault detection system of Hedrick) for the purpose of facilitating preventing engaging autopilot with using an engine with an operating parameter that results in an unsafe engine (Hedrick pars. [0085] and [0086]).
As to claim 5, De Vries in view Hedrick teach the current invention as claimed and discussed above.  De Vries further teaches the digital power request is obtained in response to the autothrottle readiness alert being provided.  The autothrottle readiness alert 26 indicates that autothrottle has engaged. Subsequent to the autothrottle being armed or engaged the digital power request is obtained by EEC 3a by way of signal 43a (fig. 2) wherein the throttle is no longer controlled by lever 5a (claim 8). 

Claims 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Vries in view of Pub. No.: US 2018/0237125 A1 (Lisio).
As to claim 7, De Vries teaches controlling the engine based on the digital power request comprises: determining, based on the digital power request, a requisite engine power (claims 7 and 8); causing the engine to produce power commensurate with the requisite engine power (claims 7 and 8).  De Vries further teaches that under normal operation (i.e. during power based on PLA) the engine controller 3 provides fuel flow control to provide requisite engine power and determines accurate propeller speed accordingly (col. 3, ll. 2-18), but does not explicitly teach a requisite propeller rotational speed for achieving a power level satisfying the digital power request; and causing a propeller associated with the engine to rotate at a speed commensurate with the requisite propeller rotational speed.
Lisio teaches a requisite propeller rotational speed for achieving a power level satisfying the digital power request; and causing a propeller associated with the engine to rotate at a speed commensurate with the requisite propeller rotational speed (par. [0029] and par. [0031], bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify De Vries with the teachings of Lisio (i.e., to configure the controller 3a of De Vries determining a requisite propeller speed and cause the propeller to rotate at the requisite speed during operation of the autothrottle of De Vries) for the purpose of facilitating improved aircraft performance during approach to landing and to lessen pilot workload during approach of complex dual engine  dual 
As to claim 19, De Vries discloses (figs. 1 and 2) a method for controlling autothrottle 23 21 of a powerplant of an aircraft, the powerplant comprising an engine (col. 2, l. 55) and a propeller (fig. 1, bottom), the method comprising: 
obtaining, from an autothrottle controller 21, a digital power request (43a; claim 1. d) and e)), the digital power request based on an autothrottle input (col. 4, ll. 3-20; ) to the autothrottle controller; 
terminating a manual input mode for the engine (claim 7, bottom; claim 8), the manual input mode based on a second power request 7 obtained from a manual input 5 associated with the engine; and 
engaging an autothrottle mode for the engine for controlling the engine based on the digital power request (claim 8).
De Vries teaches an approach control system 20 that lessens pilot workload during approach in part by electronically controlling power via fuel flow to turboprop engine (the electronic control being more precise than manual corrections applied by pilot, col. 1, ll. 44-53).  During use of system 20 manual throttle control using lever 5 (via mechanical connection 7 to the mechanical fuel control unit MFU and subsequent electronic signal to engine controller 3)) is suspended and fuel control using engine controller 3 is activated by digital power request 43 from autothrottle controller 20.  System 20 is engaged (i.e. autothrottle is engaged) by the flight crew using panel 23 button 29.  De Vries does not explicitly teach a digital thrust request.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify De Vries with the teachings of Lisio (i.e., to translate the digital power request of De Vries into a propeller speed to create thrust) for the purpose of facilitating improved aircraft performance during approach to landing and to lessen pilot workload during approach of complex dual engine  dual engine turboprop aircraft resulting in improved flight safety (De Vries col. 1, ll. 44-63; Lisio pars. [0003] and [0004]).
As to claim 20, De Vries in view Lisio teach the current invention as claimed and discussed above in the claim 19 analysis.  De Vries further teaches that under normal operation (i.e. during power based on PLA) the engine controller 3 provides fuel flow control to provide requisite engine power and determines accurate propeller speed accordingly (col. 3, ll. 2-18), and during autothrottle use during approach a digital power request is sent to engine (43a; claim 1. d) and e)) wherein the digital power request comprises controlling the engine based on the digital power request 43a, but does not explicitly 
Lisio teaches controlling the propeller based on the digital rotational speed request (Lisio teaches causing a propeller associated with the engine to rotate at a speed commensurate with the requisite propeller rotational speed (par. [0029] and par. [0031], bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify De Vries with the teachings of Lisio (i.e., to configure the controller 3a of De Vries determining a requisite propeller speed and cause the propeller to rotate at the requisite speed during operation of the autothrottle of De Vries) for the purpose of facilitating improved aircraft performance during approach to landing and to lessen pilot workload during approach of complex dual engine  dual engine turboprop aircraft resulting in improved flight safety (De Vries col. 1, ll. 44-63; Lisio pars. [0003] and [0004]).

Claims 10, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Vries in view of Alaimo.
As to claim 10, De Vries teaches a system for controlling autothrottle 23 21 of an engine (col. 2, l. 55), comprising: 
a processing unit 3a 21
obtaining, from an autothrottle controller 21, a digital power request (43a; claim 1. d) and e)), the digital power request based on an autothrottle input (col. 4, ll. 3-20; ) to the autothrottle controller; 

engaging an autothrottle mode for the engine for controlling the engine based on the digital power request (claim 8).
De Vries teaches an approach control system 20 that lessens pilot workload during approach in part by electronically controlling power via fuel flow to turboprop engine (the electronic control being more precise than manual corrections applied by pilot, col. 1, ll. 44-53).  During use of system 20 manual throttle control using lever 5 (via mechanical connection 7 to the mechanical fuel control unit MFU and subsequent electronic signal to engine controller 3)) is suspended and fuel control using engine controller 3 is activated by digital power request 43 from autothrottle controller 20.  System 20 is engaged (i.e. autothrottle is engaged) by the flight crew using panel 23 button 29.  De Vries further teaches the engine controller 3a automatically modulate fuel to the engine based on manual and sensor inputs (col. 3, ll. 10-30). De Vries does not explicitly teach a non-transitory computer-readable medium coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit.
Alaimo teaches autothrottle controllers 102 and engine controllers 109 comprise a non-transitory computer-readable medium coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (par. [0038]).

As to claim 15, De Vries in view Alaimo teach the current invention as claimed and discussed above in the claim 10 analysis.  De Vries further teaches the manual input 7 is a power lever 5, and wherein the manual input mode is based on a power lever angle 14 of the power lever.
As to claim 17, De Vries in view Alaimo teach the current invention as claimed and discussed above in the claim 10 analysis.  De Vries further teaches the autothrottle input comprises an indication of a target airspeed (abstract; col. 4, ll. 3-20).
As to claim 18, De Vries in view Alaimo teach the current invention as claimed and discussed above in the claim 10 analysis.  De Vries further teaches (fig. 2) producing a confirmation 26 indication following the engaging (i.e. autothrottle controller 21 communicates with panel 23 to provide confirmation 26).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaimo in view of De Vries and Hedrick.
As to claim 13, Alaimo teaches the current invention as claimed and discussed above.  Alaimo further teaches a cockpit display 2408, but does not explicitly teach evaluating an autothrottle readiness condition for the engine based on an operating parameter of the engine; and 23when the autothrottle readiness condition is met, producing an autothrottle readiness alert for an operator of the engine.
De Vries teaches evaluating an autothrottle readiness condition (system 20 runs fault detection and if a fault is detected autothrottle will not engage (col. 4, ll. 21-20) wherein if there is no fault detected autothrottle will engage and alert light 26 will be visible to pilot); and 21when the autothrottle readiness condition is met, producing an autothrottle readiness alert 26 for an operator of the engine (col. 4, l. 5, “pilot”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Alaimo with the teachings of De Vries (i.e., to include fault detection and readiness alert with Alaimo the readiness alert being displayed on cockpit display of Alaimo after the pilot has specified a thrust or airspeed; pars. [0002] and [0042]) for the purpose of facilitating ascertaining safe operating conditions before transition to autothrottle and alerting pilot autothrottle is ready thereby reducing pilot workload (De Vries col. 4, ll. 1-20; Alaimo par. [0002], bottom).
Alaimo in view De Vries teaches the current invention as discussed above, but does not explicitly teach the autothrottle readiness condition is for the engine based on an operating parameter of the engine.
Hedrick teaches autopilot fault monitoring includes engine operating critical parameters such as temperature, speed pressure ratio, torque, horse power and that exceeding these parameters may result in unsafe engine operating condition (pars. [0085] and [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Alaimo in view De Vries with the teachings 
As to claim 14, Alaimo in view De Vries and Hedrick teach the current invention as claimed and discussed above.  Alaimo further teaches the digital power request is obtained in response to the autothrottle readiness alert being provided.  The digital power request is sent only after the autothrottle is engaged by the pilot (pars. [0002] and [0042])

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vries in view Alaimo as applied to claim 10 above, and further in view of Lisio.
As to claim 16, De Vries in view Alaimo teach the current invention as claimed and discussed above.  De Vries further teaches controlling the engine based on the digital power request comprises: determining, based on the digital power request, a requisite engine power (claims 7 and 8); causing the engine to produce power commensurate with the requisite engine power (claims 7 and 8).  De Vries further teaches that under normal operation (i.e. during power based on PLA) the engine controller 3 provides fuel flow control to provide requisite engine power and determines accurate propeller speed accordingly (col. 3, ll. 2-18), but does not explicitly teach a requisite propeller rotational speed for achieving a power level satisfying the digital power request; and causing a propeller associated with the engine to rotate at a speed commensurate with the requisite propeller rotational speed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify De Vries in view Alaimo with the teachings of Lisio (i.e., to configure the controller 3a of De Vries determining a requisite propeller speed and cause the propeller to rotate at the requisite speed during operation of the autothrottle of De Vries in view Alaimo) for the purpose of facilitating improved aircraft performance during approach to landing and to lessen pilot workload during approach of complex dual engine  dual engine turboprop aircraft resulting in improved flight safety (De Vries col. 1, ll. 44-63; Lisio pars. [0003] and [0004]).

Examiner Comment
It is noted that claim 1 likely can read on an autothrottle for an automobile such as a Tesla or other self-driving vehicle.  Specifying in the claim that the autothrottle is for a turbopropeller-powered aircraft would avoid future rejections based on an autothrottle for a land or marine vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including:
Lisio cited above under 35 USC 103 appears to also teach all the limitations of claim 1 wherein the digital power request is a trim signal 
Pub. No. US20100287905 A1 appears to teach moving throttle lever to correspond to a digital power trim request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC AMAR/
Examiner
Art Unit 3741